NO. 07-01-0207-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  FEBRUARY 20, 2002

                         ______________________________


                       TAVIA ANISSA HANCOCK, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                       _________________________________

        FROM THE COUNTY COURT AT LAW NO. 2 OF POTTER COUNTY;

               NO. 93,587; HONORABLE PAMELA C. SIRMON, JUDGE

                         _______________________________

Before BOYD, C.J., and QUINN and JOHNSON, JJ.


      Appellant Tavia Anissa Hancock appeals from her conviction for theft. By four

issues she urges that the evidence was legally and factually insufficient to support her

conviction because the date on which the State proved the theft occurred was before the

date alleged in the information, and the date alleged in the information was after the date

the information was filed. We affirm.
       On January 23, 2001, appellant was shopping at a J.C. Penney store. She took

several articles of clothing which she had not purchased into a dressing booth. After she

left the booth without carrying any of the articles of clothing, store employees checked the

booth. No clothing was found.


       On February 14, 2001, an information was filed charging appellant with theft. The

information alleged that the theft took place on or about February 23, 2001. Appellant did

not challenge either the date alleged in the information or any other aspect of the

information by pretrial motion.


       The case was tried to a jury. The State presented its case to the jury as involving

the date of January 23, 2001. The proof was that the date of the theft was January 23,

2001. After the evidence was closed, appellant moved for a directed verdict based on the

discrepancy between the date alleged in the information and the State’s proof. The motion

was denied. The jury charge included the date of January 23, 2001, as the date of the

theft charged. The jury found appellant guilty.


       Appellant’s first and third issues, respectively, challenge the legal and factual

sufficiency of the evidence to sustain her conviction because the State did not prove the

alleged theft occurred on or about February 23, 2001. Her second and fourth issues

challenge the legal sufficiency of the evidence to sustain a conviction where the date

alleged in the information was a date subsequent to the date the information was filed.




                                             2
       Appellant does not challenge the form or substance of the information itself. Nor

did she do so prior to trial. See TEX . CRIM . PROC . CODE ANN . art. 1.14.(b) (Vernon 2002).1

She does not challenge the evidentiary basis of her conviction, except for the discrepancy

between the date alleged in the information and the proof at trial.


       Appellant briefs and argues her four issues together because they address the

same basic complaint. We, accordingly, will address the four issues together.


       The rules with respect to allegations in an indictment and the certainty required in

the indictment also apply to an information. CCP art. 21.23. And, the State is not bound

by the date alleged in an indictment, so long as the date proved as the actual date of the

crime is anterior to the date the indictment is filed and is not so remote that the crime is

barred by limitations. See Sledge v. State, 953 S.W.2d 253, 256 (Tex.Crim.App. 1997);

Glenn v. State, 436 S.W.2d 344, 346 (Tex.Crim.App. 1969). “On or about” language in an

indictment allows the State to prove a date for the crime other than the date alleged in the

indictment. See Sledge, 953 S.W.2d at 256.


       In the matter before us, the affidavit underlying the information set out the date of

the offense as January 23, 2001. The information alleged that “On or about the 23rd day

of February, 2001, . . . .” The State’s proof was that the theft occurred on January 23,

2001. The jury was charged as to the date of January 23, 2001. The jury found appellant

guilty based on such date.




       1
           Further references to the Code of Criminal Procedure will be as “CCP.”

                                              3
        The State was not required to prove the date of February 23, 2001, as the date on

which the theft occurred, even though that was the date alleged in the information. See

id. Thus, the issue of sufficiency of the evidence as to such date is immaterial to

appellant’s conviction. The State’s proof supported appellant’s conviction for theft on

January 23, 2001, which was anterior to the date the information was filed. That is all that

is required.


       Regardless of whether the date alleged in the information was after the filing of the

information or before the filing, the discrepancy between the date alleged in the information

and the State’s proof at trial did not affect appellant’s substantial rights. See TEX . R. APP.

P. 44.2(b); Sledge, 953 S.W.2d at 256; Glenn, 436 S.W.2d at 346. Appellant’s four issues

are overruled. The judgment of the trial court is affirmed.




                                                   Phil Johnson
                                                     Justice


Do not publish.




                                              4